Title: From Thomas Jefferson to Bernard Peyton, 12 August 1822
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
Aug. 12. 22.
Yours of the 5th is recieved anouncing the sales of 5.hhds of my tobo. my confidence in you always satisfies me that the sales have been as good as the market would admit. this is one third of the crop, the whole being 15.hhds, and these having netted 8083℔ we may presume the whole will nett about 24,000 and will be down without delay. I was obliged to draw on you on the 9th in favor of Wolfe & Raphael 180.D. and of John Rogers 93.33 D both of which draughts probably go by the present mail. will you be so good as to send me 4. barrels of Roman cement by the first boats. ever & affectionately yoursTh: Jefferson